Citation Nr: 1331021	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a Board videoconference hearing from the RO in June 2013.  He submitted additional evidence in connection with the hearing, along with a waiver of his right to initial RO consideration of that evidence.

As an initial matter, the record reflects that service connection for low back disability was denied in a July 1952 Board decision.  In May, June and August of 1953, additional service treatment records were added to the file.  Those service records were clearly relevant to the matter denied in the July 1952 Board decision, but the record reflects that VA did not thereafter reconsider the claim until the instant application to reopen was filed.

Pursuant to 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a) (pertaining to the criteria for reopening a finally adjudicated claim).  See 38 C.F.R. § 3.156(c).  In this case, given that VA, following the addition to the claims file of relevant service treatment records forwarded by the service department in May 1953, never reconsidered the Veteran's original claim seeking service connection for low back disability, the Board finds that the July 1952 Board decision is not final, and thus that the instant claim originates from the claim the Veteran filed in September 1951.  The Board has recharacterized the issue on appeal to reflect that the Veteran's appeal is an original one, and not one subject to the requirement that new and material evidence first be submitted prior to further consideration of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records show that the Veteran's service entrance examination is silent for any reference to a lower back disorder.  In October 1950, he reported pain over the left lower back into the buttock and explained that he had experienced other such attacks in the prior year that had been diagnosed as sciatica.  The service records note that the Veteran was hospitalized in February 1951 (while on emergency leave) for lower back complaints ultimately diagnosed as a herniated nucleus pulposus of undetermined cause affecting several spinal segments.  He apparently was offered surgical intervention but declined.  The service records show that he was hospitalized in July 1951 in anticipation of his discharge for the convenience of the government.  At that time he explained that, approximately two years prior to service, he began to experience pain radiating down the posterior aspect of the left lower extremity with no antecedent history of strain or trauma (other than possible injury from a 1948 motor vehicle accident).  He explained that the pain would return with heavy lifting or prolonged walking, and that prior to service he was treated for "sciatica" and was recommended for a back brace.  He reported that during basic training he experienced continuous leg and back pain which he attributed to the extensive exercises.  He indicated that his lower back symptoms had remained the same for over 2 years.  

Physical examination of the lower back in July 1951 revealed, among other abnormalities, weakness of the tibialis anterior and extensor digitorum longus, and flattening of the lumbar curve.  X-ray studies were negative for any bony pathology.  He thereafter was discharged for the convenience of the government on the basis of the presence of herniated nucleus pulposus; his service department determined that the disorder existed prior to service without aggravation.
In connection with the recent action initiated by the Veteran, he explained that he informed the induction examiners about his prior back condition, and that during basic and advanced training his back condition worsened in severity.  He indicated that his back problems continued up until a work accident in 1976. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted that the time of examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part)).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.
A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In this case, given the absence of any mention of a lower back disorder when examined, accepted and enrolled for service, the Veteran is presumed to have been in sound condition.  Under such circumstances, the claim is one for direct service connection, unless the evidence clearly and unmistakably shows both that the lower back disorder preexisted service, and that it did not undergo aggravation in service.  Under the circumstances, the Board finds that a VA examination is necessary.

In connection with his Board hearing, the Veteran identified Drs. Hart and Fienberg (and Fienberg Chiropractic) as possessing relevant records; he thereafter submitted one statement by Dr. W. Hart, and a statement by someone associated with Feinberg Chiropractic.  In an earlier statement, he indicated that other relevant sources of medical records include Pennsylvania Hospital, Drs. Gorham and Booth, and the U.S. Postal Service.  Given the indication by the Veteran that relevant records from the above sources remain outstanding, the Board will remand the case. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, to include Drs. Hart, Gorham, Booth and Fienberg (or Feinberg, Feinberg Chiropractic or Fienberg Chiropractic), Pennsylvania Hospital, and the U.S. Postal Service, who may possess additional records pertinent to his claim.  With any necessary authorization from the Veteran, the RO/AMC should attempt to obtain and associate with the claims file any medical records identified by the Veteran, to include from Drs. Hart, Gorham, Booth and Fienberg (or Feinberg, Feinberg Chiropractic or Fienberg Chiropractic), Pennsylvania Hospital, and the U.S. Postal Service, which have not been secured previously.  

2.  If the RO/AMC is unsuccessful in obtaining any medical records identified by the Veteran, it should inform the Veteran and his representative of this and ask them to provide a copy of the outstanding medical records.  With respect to any records for the Veteran from the U.S. Postal Service, the RO/AMC should continue to attempt to obtain such records until it is apparent that further efforts would be futile.

3.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of the Veteran's low back disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following:

A.  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran's low back disability existed prior to his entry onto active duty?

B.  If the answer to (A) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?

C.  If the answer to either (A) or (B) is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability had its onset in service or is otherwise etiologically related to military service?

The examiner must provide a clear rationale for all opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO/AMC should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

